           Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 1 of 12


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Craig Newby (Bar No. 8591)
       Deputy Solicitor General
4    Kiel B. Ireland (Bar No. 15368C)
        Deputy Attorney General
5    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
6    Las Vegas, NV 89101
     (702) 486-3420 (phone)
7    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
8    cnewby@ag.nv.gov
     kireland@ag.nv.gov
9
     Attorneys for State Defendants
10

11                        UNITED STATES DISTRICT COURT

12                                    DISTRICT OF NEVADA

13   CAT’S MEOW OF LAS VEGAS, LLC d/b/a/             Case No. 2:20-cv-02055-APG-NJK
     Cat’s Meow,
14
                         Plaintiff,
15                                                        STATE DEFENDANTS’ POST-
     vs.                                                      HEARING BRIEF
16
     THE STATE OF NEVADA, COVID-19
17   MITIGATION AND MANAGEMENT TASK
     FORCE; STEVE SISOLAK, in his official
18   capacity as Governor of Nevada; AARON
     FORD, in his official capacity as Attorney
19   General of Nevada; BARBARA CEGAVSKE,
     in her official capacity as the Nevada
20   Secretary of State; CITY OF LAS VEGAS;
     CAROLYN GOODMAN, in her official
21   capacity as Mayor of the City of Las Vegas;
     ROBERT SUMMERFIELD, in his official
22   capacity as Director of the City of Las Vegas
     Department of Planning; and CALEB CAGE,
23   in his official capacity as Chairman of the
     COVID-19 Mitigation and Management
24   Task Force,

25                       Defendants.

26          Defendants “The State of Nevada, Covid-19 Mitigation and Management Task
27   Force” (the “Task Force”); Steve Sisolak, in his official capacity as Governor of Nevada;
28   Aaron Ford, in his official capacity as Attorney General of Nevada; Barbara Cegavske, in



                                           Page 1 of 12
           Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 2 of 12


1    her official capacity as the Nevada Secretary of State; and Caleb Cage, in his official
2    capacity as Chairman of the Task Force (collectively the “State Defendants”) hereby submit
3    their post-hearing brief opposing Cat’s Meow of Las Vegas, LLC’s motion for preliminary
4    injunction, following the January 11, 2020 evidentiary hearing.
5                         MEMORANDUM OF POINTS AND AUTHORITIES
6    I.     INTRODUCTION
7           Cat’s Meow seeks injunctive relief against the Governor’s guidance and emergency
8    directives, seeking to reopen karaoke bars during a new spike in the COVID-19 pandemic.
9           As testified to earlier this month, the Governor considered federal public health
10   guidance from the Centers for Disease Control (“CDC”) and the White House Taskforce,
11   how other States have addressed similar issues, and input from the State’s public health
12   team prior to making its decision not to yet reopen karaoke bars, which are a worst-case
13   risk combination of singing, alcohol consumption, and intermingling throughout an
14   enclosed space. Based on experience regulating mitigation efforts in other industries, the
15   Governor concluded that it is more difficult to implement safety protocols where audience
16   members are performing karaoke, rather than businesses who have hired performers or
17   are managing health risks with their onsite employees. Performing audience members are
18   not trained to understand buffer zones or other safety requirements associated with live
19   entertainment. Even if they could be, it is much more difficult to comply with health and
20   safety protocols in this social context, where alcohol consumption is often involved.
21          These concerns are not just hypothetical; they are reflected in the actual difficulties
22   Cat’s Meow had with safety protocol compliance as documented by the City of Las Vegas
23   earlier this year.
24          Nothing from the evidentiary hearing should change this court’s initial
25   determination that Cat’s Meow was not entitled to a temporary restraining order.
26   ECF No. 36. The motion for preliminary injunction should be denied, allowing Nevada to
27   continue its efforts to save Nevadan lives until or unless mass vaccination has arrived.
28   ...



                                             Page 2 of 12
           Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 3 of 12


1    II.    CAT’S MEOW CANNOT MAKE A CLEAR SHOWING IT IS ENTITLED TO
            THE EXTRAORDINARY REMEDY OF A PRELIMINARY INJUNCTION
2

3           A preliminary injunction is “an extraordinary remedy that may only be awarded

4    upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def.

5    Council, Inc., 555 U.S. 7, 24 (2008). A court may grant such relief only upon the moving

6    party’s showing of (1) likelihood of success on the merits, (2) likelihood of irreparable harm

7    in the absence of preliminary relief, (3) the balance of equities weighs in petitioner's favor,

8    and (4) an injunction is in the public interest. Id. at 20. Where, as here, the party opposing

9    injunctive relief is a governmental entity, the balance of equities and public interest factors

10   merge. See Nken v. Holder, 556 U.S. 418, 435 (2009).

11          A.    Cat’s Meow Cannot Demonstrate Irreparable Harm

12          In its motion, Cat’s Meow asserts two purported sources of irreparable harm: its

13   alleged First Amendment injury and “financial damage.” ECF No. 5, at 5-6. Neither one

14   was established by Cat’s Meow with evidence following the January 11 hearing.

15          First, Cat’s Meow offered no evidence or testimony as to its alleged First Amendment

16   injury. None. The State Defendants are unaware of any First Amendment “expressive

17   conduct” of Cat’s Meow that the current directives restrict.

18          Any purported harm to Cat’s Meow’s customers’ First Amendment rights is

19   irrelevant to the irreparable harm analysis. “The irreparable harm analysis focuses on the

20   harm to the party seeking injunctive relief, not on potential harm to third parties.”

21   Hernandez v. City of Phoenix, 432 F. Supp. 3d 1049, 1068 (D. Ariz. 2020) (quoting Wooten

22   v. BNSF Ry. Co., No. 16-139, 2017 WL 1066630, at *2 (D. Mont. Mar. 16, 2017)). Even if

23   the potential harm to customers were relevant, no testimony was offered by Cat’s Meow’s

24   customers contending that their freedom of expression had been restricted. None.

25          Establishing irreparable harm in First Amendment cases is not automatic. CTIA –

26   The Wireless Ass’n v. City of Berkeley, 928 F.3d 832, 851 (9th Cir. 2019), cert. denied 140

27   S.Ct. 658 (2019). Even where a movant shows that it is likely to prevail on a First

28   Amendment claim, it must still make the separate showing that it will be irreparably



                                              Page 3 of 12
          Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 4 of 12


1    harmed without an injunction. DISH Network Corp. v. FCC, 653 F.3d 771, 776 (9th Cir.
2    2011). No such First Amendment harm (irreparable or otherwise) has been evidenced in
3    this case.
4          Second, Cat’s Meow’s proffered evidence as to its alleged financial damage lacked
5    foundation. Director Carlson did not know who even owned Cat’s Meow. Director Carlson
6    did not himself prepare the spreadsheet associated with Cat’s Meow’s purported finances.
7    Director Carlson lacked knowledge as to whether Paycheck Protection Program funds for
8    Cat’s Meow had been included within the balances of the spreadsheet. Of course, this
9    mistakenly presumes that financial damage is a permissible basis for finding irreparable
10   harm. L.A. Mem’l Coliseum Comm’n v. NFL, 634 F.2d 1197, 1202 (9th Cir. 1980).
11         Third, on the flip side, Director Carlson conceded that the financial harm would not
12   be redressed even if this court granted the preliminary injunction. Director Carlson
13   testified that Cat’s Meow would not be profitable even if it were open now under current
14   25% occupancy limitations for bars, casinos, and other gatherings. In short, the proffered
15   injunction would not prevent the irreparable harm Cat’s Meow contends exists.
16         Finally, no explanation, with or without evidence, has been provided to explain Cat’s
17   Meow’s delay in seeking injunctive relief. Citing Oakland Tribune, this Court has
18   recognized that “a movant’s delay in requesting injunctive relief may rebut irreparable
19   harm.” ActionCOACH N.A., LLC v. Dunn, No. 2:19-cv-02244-APG-DJA, 2020 WL 1066321,
20   *1 (D. Nev. 2020, Mar. 4, 2020). For months, following its July 2020 citations, Cat’s Meow
21   has remained closed. And at this point, a TRO would not “preserve the status quo,” it would
22   alter it by forcing Cat’s Meow to be allowed to open after being closed for almost six months.
23   See id. All during a new peak for COVID-19 cases within Nevada and the United States.
24         Under these circumstances, Cat’s Meow cannot establish irreparable harm, which
25   constitutes an independent ground for denying the motion for preliminary injunction.
26         B.     Cat’s Meow is Unlikely to Succeed on the Merits of Its Claims
27         From the record developed at the time of the temporary restraining order hearing,
28   this court was convinced that the emergency restrictions appeared to be constitutionally



                                             Page 4 of 12
           Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 5 of 12


1    sound. The evidentiary hearing provides further support for this court’s initial conclusions
2    that Cat’s Meow is unlikely to succeed on the merits of its claims, as set forth below.
3                 1.     Deference is Provided for a State’s Reopening of Certain
                         Secular Activities before Others
4

5           As noted by this court in its order denying reconsideration:

6                 The Constitution principally entrusts the safety and the health
                  of the people to the politically accountable officials of the
7                 States….Federal courts therefore must afford substantial
                  deference to state and local authorities about how best to balance
8                 competing policy considerations during the pandemic….But
                  judicial deference in an emergency or a crisis does not mean
9                 wholesale judicial abdication, especially when important
                  questions of religious discrimination, racial discrimination, free
10                speech, or the like are raised.

11   ECF No. 41, at 2 (quoting Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63, 73-

12   74 (U.S. 2020) (Kavanaugh, J., concurring)). Justice Kavanaugh issued similar guidance

13   prior to the Diocese of Brooklyn opinion. For instance, in dissent, Justice Kavanaugh

14   recognized “that courts should be very deferential to the States’ line-drawing in opening

15   businesses and allowing certain activities during the pandemic.” Calvary Chapel Dayton

16   Valley v. Sisolak, 140 S.Ct. 2603, 2614 (U.S. July 24, 2020) (Kavanaugh, J., dissenting).

17          Nevada’s temporary restrictions, as set forth below, pass ordinary constitutional

18   muster under existing First Amendment jurisprudence. 1 However, Nevada is entitled to

19   deference on how best to balance competing policy considerations during the pandemic,

20   particularly here where this court is not addressing an important question of religious

21   discrimination, but rather a content-neutral restriction against karaoke and open

22   microphone activities.

23   ...

24   ...

25   ...

26

27
            1The State Defendants will not reiterate their arguments against Cat’s Meow’s
     Equal Protection and Due Process claims, other than to state that there is no genuine
28   dispute that Nevada’s temporary restrictions comply with rational basis review,
     particularly because the temporary restrictions survive intermediate scrutiny.


                                             Page 5 of 12
               Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 6 of 12


1                    2.    Cat’s Meow’s First Amendment Claim Lacks Merit
2                          a.    The emergency orders are subject to only intermediate
                                 scrutiny because they are content neutral
3

4               Cat’s Meow is wrong that the challenged orders are content-based restrictions

5    subject to strict scrutiny. As addressed in prior briefing, Cat’s Meow simply ignores the

6    definition of a content-based restriction on speech. “Government regulation of speech is

7    content based if a law applies to particular speech because of the topic discussed or the idea

8    or message expressed.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015). Content-neutral

9    restrictions, on the other hand, serve purposes “unrelated to the content of expression,”

10   even if the restriction “has an incidental effect on some speakers or messages but not

11   others.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989). Here, none of the

12   challenged orders applies to karaoke because of the topic discussed or the idea or message

13   expressed. 2 On this basis, this court should follow the lead of other courts, who have

14   likewise concluded that COVID-19 restrictions on entertainment venues are content

15   neutral. See, e.g., Talleywhacker, Inc. v. Cooper, 465 F. Supp. 3d 523 (E.D.N.C. 2020); CH

16   Royal Oak, LLC v. Whitmer, 472 F. Supp. 3d 410, 416-17 (W.D. Mich. 2020); Bimber's

17   Delwood, Inc. v. James, No. 20-CV-1043S, 2020 WL 6158612, at *12 (W.D.N.Y. Oct. 21,

18   2020); McCarthy v. Cuomo, No. 20-CV-2124 (ARR), 2020 WL 3286530, at *4 (E.D.N.Y. June

19   18, 2020). 3 This Court should do the same.

20   ...

21   ...

22
           Cat’s Meow still has not clearly articulated what message it believes its karaoke
           2

23   expresses. Based on review of the Cat’s Meow promotional video from its website, as
     conducted at the evidentiary hearing, it is still unclear whether or what message is
24   expressed.
         3 Further, the State Defendants submit that there is no freedom of association

25   implicated by the temporary restrictions, for the reasons set forth in its original opposition,
     specifically including the fact that the First Amendment does not recognize “a generalized
26   right of ‘social association’ that includes chance encounters in dance halls.” City of Dallas
     v. Stanglin, 490 U.S. 19, 25 (1989). Cat’s Meow’s customers are not “members of any
27   organized association” and there is no evidence that they “take positions on public
     questions” or perform similar civic functions as part of their patronage of Cat’s Meow. See
28   id. The right of free association does not apply. Id.



                                              Page 6 of 12
          Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 7 of 12


1                        b.    The emergency orders comply with intermediate
                               scrutiny, as they are narrowly tailored to combat COVID-
2                              19 risk associated with karaoke

3           Because the challenged orders are content neutral, they are subject only to

4    intermediate scrutiny. See Recycle for Change v. City of Oakland, 856 F.3d 666, 674 (9th

5    Cir. 2017). That means they are permissible if they: (1) “further[ ] an important or

6    substantial government interest,” (2) “the governmental interest is unrelated to the

7    suppression of free expression” and (3) “the incidental restriction on alleged First

8    Amendment freedoms is no greater than is essential to the furtherance of that interest.”

9    Jacobs v. Clark Cty. Sch. Dist., 526 F.3d 419, 434 (9th Cir. 2008).

10          Here, there is no genuine dispute that combatting COVID-19 is an important

11   government interest. See, e.g., McCarthy, 2020 WL 3286530, at *4. And Cat’s Meow cannot

12   argue that the goal of combatting COVID-19 is related to suppression of free expression. In

13   short, if Nevada can demonstrate that the temporary restrictions are narrowly tailored,

14   such that the incidental restriction on alleged First Amendment freedoms is no greater

15   than is essential to the furtherance of that interest, Cat’s Meow cannot demonstrate a

16   likelihood of success on the merits.

17                             i.     Narrowly tailored for intermediate scrutiny
                                      analysis requires consideration of whether the
18                                    regulation helps to achieve the substantial
                                      government interest effectively
19
20          At the close of the January 11 evidentiary hearing, the court requested that the

21   parties address whether the efficacy of a State’s enforcement efforts is a legitimate concern

22   when addressing the temporary restrictions under First Amendment intermediate

23   scrutiny. The State Defendants submit that it is a legitimate consideration, upon

24   examination of how other federal courts have addressed intermediate scrutiny’s “narrow

25   tailoring.”

26          First, for purposes of intermediate scrutiny, the regulation “‘need not be the least

27   restrictive or the least intrusive means’ available to achieve the government’s legitimate

28   interests.” Berger v. City of Seattle, 569 F.3d 1029, 1041 (9th Cir.2009) (en banc)



                                             Page 7 of 12
            Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 8 of 12


1    (quoting Ward, 491 U.S. at 798). “Rather, the requirement of narrow tailoring is satisfied
2    so long as the regulation promotes a substantial government interest that would be
3    achieved less effectively absent the regulation.” Colacurcio v. City of Kent, 163 F.3d 545,
4    553 (9th Cir.1998) (internal quotation marks and ellipsis omitted).
5            Here, the court heard credible testimony from Caleb Cage, Nevada’s lead COVID-19
6    pandemic administrator. Director Cage testified that addressing COVID-19 risks from
7    karaoke would be achieved less effectively absent the temporary restrictions.
8            Second, while Cat’s Meow may argue that the temporary restrictions burden more
9    speech than is necessary to satisfy the governmental interest, courts under intermediate
10   scrutiny “may not invalidate such a regulation ‘simply because there is some imaginable
11   alternative that might be less burdensome on speech.’” Vivid Entm't, LLC v. Fielding, 774
12   F.3d 566, 580–81 (9th Cir. 2014) (quoting United States v. Albertini, 472 U.S. 675, 689, 105
13   S.Ct. 2897, 86 L.Ed.2d 536 (1985)). Stated differently, it “is well established that a law need
14   not deal perfectly and fully with an identified problem to survive intermediate scrutiny.”
15   Contest Promotions, LLC v. City & Cty. of San Francisco, 874 F.3d 597, 604 (9th Cir. 2017).
16           Respectfully, Cat’s Meow’s questioning of Director Cage suggests hypothetical
17   policies that, on paper, may mitigate COVID-19 risk, such as the creation of a plexiglass
18   cage for karaoke performers and heightened sanitation protocols. However, absent effective
19   enforcement, Cat’s Meow’s proposed policies are simply “some imaginable alternative that
20   might be less burdensome on speech.” 4 Nevada does not have to create policies that meet
21   Cat’s Meow’s “imaginable alternative” to survive intermediate scrutiny. Director Cage
22   provided credible testimony on why policies on paper, absent effective enforcement, will not
23   achieve Nevada’s goal of mitigating COVID-19 risk.
24

25
        4 The City of Las Vegas enforcement log for Cat’s Meow demonstrates the difficulties of
     enforcement of a hypothetical policy, where Cat’s Meow could not or would not follow
26   direction from the City of Las Vegas on safety requirements. Cf. Medina v. Sessions, 279
     F. Supp. 3d 281, 293 (D.D.C. 2017), aff’d sub nom. Medina v. Whitaker, 913 F.3d 152 (D.C.
27   Cir. 2019), cert. denied sub nom. Medina v. Barr, 140 S. Ct. 645 (2019) (explaining that “it
     is relevant for purposes of intermediate scrutiny that Congress has tried to apply a more
28   narrowly-tailored regime and found it both insufficient to remedy the harm and impossible
     to administer”).


                                              Page 8 of 12
          Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 9 of 12


1          The Vivid Entertainment case is instructive for considering the role of effective
2    regulations within the analysis of intermediate scrutiny. There, the Ninth Circuit upheld
3    the district court’s denial of injunctive relief sought for adult film makers on First
4    Amendment grounds against a mandate that all such workers use condoms when filming
5    their work. Vivid Entm’t, LLC v. Fielding, 774 F.3d 566, 582 (9th Cir. 2014). Plaintiffs
6    argued that existing testing and monitoring protocols already addressed the compelling
7    interest of slowing the spread of sexually transmitted diseases. Id. at 581.
8          The Ninth Circuit rejected plaintiffs’ argument, noting that it “overstates the
9    standard for narrow tailoring, which simply requires that the regulation ‘promote[ ] a
10   substantial government interest that would be achieved less effectively absent the
11   regulation.’” Id. at 582 (quoting Colacurcio, 163 F.3d at 553). The Ninth Circuit held that
12   the “regulation need not be the most effective way to achieve the government's substantial
13   interest, nor must it be shown that the regulation cannot be circumvented.” Id. (emphasis
14   in original). Instead, “it suffices if the regulation helps to achieve the substantial
15   government interest effectively.” Id. (quoting Colacurcio, 163 F.3d at 553).
16         Unlike that case, where the “erotic message of the films” was identified as
17   “expressive conduct”, no such conduct by Cat’s Meow has been argued or evidenced. Vivid
18   Entm’t, LLC, 774 F.3d at 579. Further, the existing testing and monitoring protocols for
19   adult film performers are the “imaginable alternative” to the condom mandate, akin to
20   Cat’s Meow’s “imaginable alternative” of more plexiglass and precautions short of a
21   karaoke ban.
22         Just as the Ninth Circuit rejected the “imaginable alternative” to the condom
23   mandate, based on evidence that the testing scheme was ineffective (id. at 581), this court
24   should reject Cat’s Meow’s “imaginable alternative” to the temporary restriction, based on
25   evidence provided by Director Cage pertaining to the ineffectiveness of such mitigation
26   efforts absent effective enforcement.
27         Under the circumstances testified to at the January 11 evidentiary hearing, the
28   State Defendants submit they have met their burden of intermediate scrutiny, to the extent



                                             Page 9 of 12
           Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 10 of 12


1    it applies to Cat’s Meow’s business closure. Cat’s Meow is unlikely to succeed on the merits
2    of its claims, making it unentitled to injunctive relief.
3           C.    The Relative Hardships and the Public Interest Favor Defendants
4           Cat’s Meow seeks to restrict the Governor’s statutory and constitutional discretion
5    to act on an emergency basis to protect Nevadan lives and its visitation-based economy.
6    Cat’s Meow glosses over the COVID-19 pandemic in its analysis, ignoring that the
7    pandemic is once again approaching a new peak. Director Cage provided significant
8    testimony as to the indisputable health impacts of COVID-19 within Nevada, including
9    more than 400,000 Americans (and more than 3,900 Nevadans) dead so far.
10           Cat’s Meow has made no effort to weigh or balance Nevada’s interest in slowing
11   deaths and related harms associated with COVID-19, which is necessary for Nevada’s
12   economy to return to normal. The phased reopening of gatherings is a lesser hardship than
13   further allowing the COVID-19 virus to spread throughout Nevada, killing Nevadans and
14   threatening to destroy Nevada’s full economy. These are not easy decisions for the Governor
15   to make, but during public health crises, “it is no part of the function of a court … to
16   determine which of two modes was likely to be the most effective for the protection of the
17   public against disease.” Jacobson v. Mass., 197 U.S. 11, 30 (1905).
18          Cat’s Meow does not get to substitute its judgment of the public interest for those
19   representing us in the local, State, and federal government. This prong strongly warrants
20   denial of the motion, even if this court were uncertain as to the likelihood Cat’s Meow would
21   succeed on the merits of its claims. The policies react to a “dynamic” situation “fraught with
22   medical and scientific uncertainties.” S. Bay United Pentecostal Church v. Newsom, 140 S.
23   Ct. 1613 (2020) (Roberts, C.J., concurring in denial of application for injunctive relief). This
24   Court should decline Cat’s Meow’s invitation to “second-guess[ ]” those policies based on
25   nothing more than theories of what would and would not be safe. See id.
26          This prong strongly supports denial of the motion for preliminary injunction.
27   ...
28   ...



                                             Page 10 of 12
            Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 11 of 12


1    III.    CONCLUSION
2            For these reasons, this Court should deny Cats’ Meow’s motion for preliminary
3    injunction.
4            DATED this 25th day of January, 2021.
5                                          AARON D. FORD
                                           Attorney General
6
                                           By: /s/ Craig Newby
7                                             Steve Shevorski (Bar No. 8256)
                                              Chief Litigation Counsel
8                                             Craig Newby (Bar No. 8591)
                                              Deputy Solicitor General
9                                             Kiel B. Ireland (Bar No. 15368C)
                                              Deputy Attorney General
10
                                              Attorneys for State Defendants
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                          Page 11 of 12
         Case 2:20-cv-02055-APG-NJK Document 46 Filed 01/25/21 Page 12 of 12


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 25th day of January, 2021, I electronically filed the foregoing document,
4    STATE DEFENDANTS’ POST-HEARING BRIEF, with the Clerk of the Court by using
5    the CM/ECF system.
6          Participants in the case who are registered CM/ECF users will be served by the
7    CM/ECF system.
8
                                                   /s/ Kristalei Wolfe
9                                                  Kristalei M. Wolfe, an employee of the
                                                   Office of the Nevada Attorney General
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            Page 12 of 12
